
	

113 S894 IS: To amend title 38, United States Code, to extend expiring authority for work-study allowances for individuals who are pursuing programs of rehabilitation, education, or training under laws administered by the Secretary of Veterans Affairs, to expand such authority to certain outreach services provided through congressional offices, and for other purposes.
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 894
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend expiring
		  authority for work-study allowances for individuals who are pursuing programs
		  of rehabilitation, education, or training under laws administered by the
		  Secretary of Veterans Affairs, to expand such authority to certain outreach
		  services provided through congressional offices, and for other
		  purposes.
	
	
		1.Extension and expansion of
			 authority for certain qualifying work-study activities for purposes of the
			 educational assistance programs of the Department of Veterans Affairs
			(a)Extension of
			 expiring current authoritySection 3485(a)(4) of title 38, United
			 States Code, is amended by striking June 30, 2013 each place it
			 appears and inserting June 30, 2016.
			(b)Expansion to
			 outreach services provided through congressional officesSuch section is further amended by adding
			 at the end the following new subparagraph:
				
					(K)During the period beginning on June 30,
				2013, and ending on June 30, 2016, the following activities carried out at the
				offices of Members of Congress for such Members:
						(i)The distribution of information to
				members of the Armed Forces, veterans, and their dependents about the benefits
				and services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
						(ii)The preparation and processing of
				papers and other documents, including documents to assist in the preparation
				and presentation of claims for benefits under laws administered by the
				Secretary.
						.
			(c)Annual
			 reports
				(1)In
			 generalNot later than June 30 each year, beginning with 2014 and
			 ending with 2016, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the work-study allowances paid under paragraph (1) of section 3485(a)
			 of title 38, United States Code, during the most recent one-year period for
			 qualifying work-study activities described in paragraph (4) of such section, as
			 amended by subsections (a) and (b) of this section.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include, for the year covered by
			 such report, the following:
					(A)A description of
			 the recipients of such work-study allowances.
					(B)A list of the
			 locations where qualifying work-study activities were carried out.
					(C)A description of
			 the outreach conducted by the Secretary to increase awareness of the
			 eligibility of such work-study activities for such work-study
			 allowances.
					
